 
[hsflarge.jpg]
 

 
Agreement
     
Execution version
   
Pledge agreement
     
Bullfrog Gold Corp.
 
RMB Australia Holdings Limited
 
RMB Resources Inc.
 
     
david.walton@herbertsmithfreehills.com
 

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Contents
 
Table of contents

--------------------------------------------------------------------------------

 
 
The agreement
1

 
 
Operative part
2

 
1
Definitions and interpretations 
2

 
1.1
Definitions
2

 
1.2
Interpretations
4

2
Pledge 
5

3
Delivery and registration of Collateral 
5

4
Voting rights and dividends 
6

5
Representations, warranties and covenant of Pledgor 
6

6
Further assurances 
7

7
Covenants of Pledgor 
8

8
Secured Party as Pledgor’s Attorney-in-Fact 
8

9
Remedies upon Default 
9

10
Application of proceeds 
11

11
Indemnity and expenses 
11

12
Duties of Secured Party 
11

13
Choice of law and venue, waiver of jury trial 
12

14
Amendments, etc 
12

15
Notices 
12

16
Continuing security interest 
13

17
Security interest absolute 
14

18
Headings 
14

19
Severability 
14

20
Counterparts 
14

21
Waiver of Marshalling 
15

 
Schedule 1 - Pledged Interests
16

 
 
Signing page
17

 
 
Indorsement Certificate – Bullfrog Gold Corp.
1

 
 
 

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
The agreement
 
Pledge agreement

--------------------------------------------------------------------------------

 
Date ► December 10, 2012
 
Between the parties
 
Pledgor
Bullfrog Gold Corp.
a corporation existing under the laws of Delaware, United States of America of
897 Quail Run Drive, Grand Junction, CO 81505, United States of America
(Pledgor)
Secured Party
RMB Australia Holdings Limited
ACN 003 201 214 of Level 13, 60 Castlereagh Street, Sydney, New South Wales
2000, Australia
(RMBAH, or collectively with RMBR, the Secured Party)
Secured Party
RMB Resources Inc.
3500 S Wadsworth Blvd, Suite 405,
Lakewood, Colorado 80235, United States of America
(RMBR, or collectively with RMBAH, the Secured Party)
Background
1      The Pledgor has entered into a Facility Agreement made on or about the
date of this Agreement (Facility Agreement) with the Secured Party and the
Borrower (as hereinafter defined) pursuant to which the Secured Party has agreed
to make loans to the Borrower in accordance with the terms of the Facility
Agreement.
2      The Pledgor beneficially owns the ‘Equity Interests’ (as hereinafter
defined) in the Borrower (as hereinafter defined).
3      To induce the Secured Party to make the loans provided to the Borrower
pursuant to the Facility Agreement, the Pledgor desires to pledge, grant,
transfer and assign to the Secured Party a security interest in the ‘Collateral’
(as hereinafter defined) to secure the ‘Obligations’ (as hereinafter defined),
as provided herein.
The parties agree
as set out in the Operative part of this agreement, in consideration of, among
other things, the mutual promises, covenants, representations and warranties
contained in this agreement.

 
 
1

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Operative part
 
1
Definitions and interpretations

--------------------------------------------------------------------------------

 
1.1
Definitions

 
The meanings of the terms used in this document are set out below.
 
Term
Meaning
Bankruptcy Code
United States Bankruptcy Code (11 U.S.C. Section 101 et seq.), as in effect from
time to time, and any successor statute thereto.
Borrower
each Person identified as a Borrower in Schedule 1 attached hereto (or any
addendum thereto), and any successors thereto, whether by merger or otherwise.
Business Day
a day on which banks are open for general banking business in both Sydney,
Australia and Denver, Colorado, excluding Saturdays, Sundays and public
holidays.
Code
the Uniform Commercial Code as in effect in the State of Colorado from time to
time.
Collateral
the Pledged Interests, the Future Rights and the Proceeds, collectively, and all
books and records relating thereto.
Debtor
Bullfrog Gold Corp., a corporation existing under the laws of Delaware, United
States of America.
Default
has the meaning ascribed to the term ‘Event of Default’ in the Facility
Agreement.
Equity Interests
all securities, shares, units, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company, or similar entity, whether voting or
non-voting, certificated or uncertificated, including general partner
partnership interests, limited partner partnership interests, common stock,
preferred stock, or any other ‘equity security’ (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).  ‘Equity
Interests’ shall mean and include all of the issued and outstanding shares of
any class, kind or nature of Pledgor’s subsidiary, Standard Gold Corp. (the
Borrower).

 
 
2

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Facility Agreement
has the meaning ascribed thereto in the recitals to this Agreement.
Future Rights
1      all Equity Interests (other than Pledged Interests) of the Borrower, and
all securities convertible or exchangeable into, and all warrants, options, or
other rights to purchase, Equity Interests of the Borrower; and
2      the certificates or instruments representing such Equity Interests
described in paragraph 1 above, convertible or exchangeable securities,
warrants, and other rights and all dividends, cash, options, warrants, rights,
instruments, and other property or proceeds from time to time received,
receivable, or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests.
Holder and Holders
has the meaning ascribed thereto in Section 3(c) of this Agreement.
Lien
any lien, mortgage, pledge, assignment (including any assignment of rights to
receive payments of money), security interest, charge, or encumbrance of any
kind (including any conditional sale or other title retention agreement, any
lease in the nature thereof, or any agreement to give any security interest).
Obligations
all liabilities, obligations, or undertakings owing by the Pledgor to a Secured
Party of any kind or description arising out of or outstanding under, advanced
or issued pursuant to, or evidenced by the Facility Agreement, this Agreement,
or the other Transaction Documents, irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
voluntary or involuntary, whether now existing or hereafter arising, and
including all interest (including interest that accrues after the filing of a
case under the Bankruptcy Code) and any and all costs, fees (including attorneys
fees), and expenses which the Pledgor is required to pay pursuant to any of the
foregoing, by law, or otherwise.
Pledged Interests
1      all Equity Interests of the Borrower identified on Schedule 1; and
2      the certificates or instruments representing such Equity Interests.
Person
1      an individual; and
2      a partnership, corporation (including a business trust), joint stock
company, limited liability corporation or company, limited liability
partnership, trust, unincorporated association, joint venture or other entity
formed under the laws of any particular state for the purpose of conducting
business, or any trustee, receiver, custodian or similar official and/or a
government or any political subdivision or agency thereof.
Pledgor
has the meaning ascribed thereto in the preamble to this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Proceeds
all proceeds (including proceeds of proceeds) of the Pledged Interests and
Future Rights including all:
1      rights, benefits, distributions, premiums, profits, dividends, interest,
cash, instruments, documents of title, accounts, contract rights, inventory,
equipment, general intangibles, payment intangibles, deposit accounts, chattel
paper, and other property from time to time received, receivable, or otherwise
distributed in respect of or in exchange for, or as a replacement of or a
substitution for, any of the Pledged Interests, Future Rights or proceeds
thereof (including any cash, Equity Interests, or other securities or
instruments issued after any recapitalization, readjustment, reclassification,
merger or consolidation with respect to the Borrower and any security
entitlements, as defined in Section 8-102(a)(17) of the Code, with respect
thereto);
2      ‘proceeds’ as such term is defined in Section 9-102(a)(64) of the Code;
3      proceeds of any insurance, indemnity, warranty, or guaranty (including
guaranties of delivery) payable from time to time with respect to any of the
Pledged Interests, Future Rights or proceeds thereof;
4      payments (in any form whatsoever) made or due and payable to Pledgor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the  Pledged Interests, Future
Rights, or proceeds thereof; and
5      other amounts from time to time paid or payable under or in connection
with any of the Pledged Interests, Future Rights or proceeds thereof.
Registered Organisation
has the meaning ascribed thereto in Section 9-102(a)(73) of the Code.
Secured Party
has the meaning ascribed thereto in the preamble to this Agreement, together
with its successors or assigns.

Securities Act
has the meaning ascribed thereto in Section 9(c) of this Agreement.

Transaction Document
1      this Agreement;
2      the Facility Agreement;
3      each Transaction Document as defined in the Facility Agreement; or
4      any document which the Pledgor and the Secured Party agree, now or in the
future, is a Transaction Document for the purposes of this deed,
or any other agreement, instrument, or other document entered into, given or
executed under any of the above, in each case as amended, restated or otherwise
modified from time to time.

 
 
4

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
1.2
Interpretations

 
(a)
Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular and to the singular include the plural, the part
includes the whole, the term ‘including’ is not limiting, and the term ‘or’ has,
except where otherwise indicated, the inclusive meaning represented by the
phrase ‘and/or.’ The words ‘hereof,’ ‘herein,’ ‘hereby,’ ‘hereunder,’ and other
similar terms in this Agreement refer to this Agreement as a whole and not
exclusively to any particular provision of this Agreement. Article, Section,
subsection, exhibit, and schedule references are to this Agreement unless
otherwise specified. All of the exhibits or schedules attached to this Agreement
shall be deemed incorporated herein by reference. Any reference to any of the
following documents includes any and all alterations, amendments, restatements,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable: this Agreement, the Facility Agreement, or any of the other
Transaction Documents.

 
(b)
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Secured Party or Pledgor, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by both of the parties and their respective counsel and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties hereto.

 
(c)
In the event of any direct conflict between the express terms and provisions of
this Agreement and of the Facility Agreement, the terms and provisions of the
Facility Agreement shall control.

 
2
Pledge

--------------------------------------------------------------------------------



As security for the prompt payment and performance of the Obligations in full by
Pledgor when due, whether at stated maturity, by acceleration or otherwise
(including amounts that would become due but for the operation of the provisions
of the Bankruptcy Code), Pledgor hereby pledges, grants, transfers, and assigns
to Secured Party a security interest in all of Pledgor’s right, title, and
interest in and to the Collateral.
 
3
Delivery and registration of Collateral

--------------------------------------------------------------------------------



(a)
All certificates or instruments representing or evidencing the Collateral shall
be promptly delivered by Pledgor to Secured Party or Secured Party’s designee
pursuant hereto at a location designated by Secured Party and shall be held by
or on behalf of Secured Party pursuant hereto, and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed indorsement
certificates in the form attached hereto as Attachment 1 or other instrument of
transfer or assignment in blank, in form and substance satisfactory to Secured
Party.

 
(b)
Upon the occurrence and during the continuance of a Default, Secured Party shall
have the right, at any time in its discretion and without notice to Pledgor,
subject to the provisions of Section 9 of this Agreement, to transfer to or to
record on the books of the Borrower (or of any other Person maintaining records
with respect to the Collateral) in the name of the Secured Party or any of its
nominees any or all of the Collateral. In addition, Secured Party shall have the
right at any time to exchange certificates or instruments representing or
evidencing Collateral for certificates or instruments of smaller or larger
denominations.

 
(c)
If, at any time and from time to time, any Collateral (including any certificate
or instrument representing or evidencing any Collateral) is in the possession of
a person or entity other than Secured Party or Pledgor (Holder), then Pledgor
shall immediately, at Secured Party’s option, either cause such Collateral to be
delivered into Secured Party’s possession, or cause such Holder to enter into a
control agreement, in form and substance satisfactory to Secured Party, and take
all other steps deemed necessary by Secured Party to perfect the security
interest of Secured Party in such Collateral, all pursuant to Sections  9-106
and 9-313 of the Code or other applicable law governing the perfection of
Secured Party’s security interest in the Collateral in the possession of such
Holder.

 
 
5

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(d)
Any and all Collateral (including dividends, interest, and other cash
distributions) at any time received or held by Pledgor shall be so received or
held in trust for Secured Party, shall be segregated from other funds and
property of Pledgor and shall be forthwith delivered to Secured Party in the
same form as so received or held, with any necessary indorsements; provided that
cash dividends or distributions received by Pledgor may be retained by Pledgor
in accordance with Section 4 and used in the ordinary course of Pledgor’s
business.

 
(e)
If at any time, and from time to time, any Collateral consists of an
uncertificated security or a security in book entry form, then Pledgor shall
immediately cause such Collateral to be recorded or entered, as the case may be,
in the name of Secured Party, or otherwise cause Secured Party’s security
interest thereon to be perfected in accordance with the provisions of this
Agreement and applicable law.

 
4
Voting rights and dividends

--------------------------------------------------------------------------------



(a)
So long as no Default shall have occurred and be continuing, Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral or any part thereof for any purpose not inconsistent with the
terms of the Transaction Documents and shall be entitled to receive and retain
any cash dividends or distributions paid or distributed in respect of the
Collateral.

 
(b)
Upon the occurrence and during the continuance of a Default, all rights of
Pledgor to exercise the voting and other consensual rights or receive and retain
cash dividends or distributions that it would otherwise be entitled to exercise
or receive and retain, as applicable pursuant to Section 4(a), shall cease, and
all such rights shall thereupon become vested in Secured Party, who shall
thereupon have the sole right to exercise such voting or other consensual rights
and to receive and retain such cash dividends and distributions.  Pledgor shall
execute and deliver (or cause to be executed and delivered) to Secured Party all
such proxies and other instruments as Secured Party may request for the purpose
of enabling Secured Party to exercise the voting and other rights which it is
entitled to exercise and to receive the dividends and distributions that it is
entitled to receive and retain pursuant to the preceding sentence.

 
5
Representations, warranties and covenant of Pledgor

--------------------------------------------------------------------------------



Pledgor represents, warrants, and covenants as follows:
 
(a)
Pledgor has taken all steps it deems necessary or appropriate to be informed on
a continuing basis of changes or potential changes affecting the Collateral
(including rights of conversion and exchange, rights to subscribe, payment of
dividends, reorganizations or recapitalization, tender offers and voting and
registration rights), and Pledgor agrees that Secured Party shall have no
responsibility or liability for informing Pledgor of any such changes or
potential changes or for taking any action or omitting to take any action with
respect thereto.

 
(b)
Pledgor is a corporation organized and in good standing under the laws of the
State of Delaware. Pledgor’s File Number in the State of Delaware is 4393713

 
 
6

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(c)
All information herein or hereafter supplied to Secured Party by or on behalf of
Pledgor in writing with respect to the Collateral is, or in the case of
information hereafter supplied will be, accurate and complete in all material
respects.

 
(d)
Pledgor is and will be the sole legal and beneficial owner of the Collateral
(including the  Pledged Interests and all other Collateral acquired by Pledgor
after the date hereof) free and clear of any adverse claim, Lien, or other
right, title, or interest of any party, other than the Liens in favour of
Secured Party.

 
(e)
This Agreement, and the delivery to Secured Party of the Pledged Interests
representing Collateral (or the control agreements referred to in Section 3 of
this Agreement), creates a valid, perfected, and first priority security
interest in one hundred percent (100%) of the Pledged Interests in favour of
Secured Party securing payment of the Obligations, and all actions necessary to
achieve such perfection have been duly taken.

 
(f)
Schedule 1 to this Agreement is true and correct and complete in all material
respects. Without limiting the generality of the foregoing:

 
 
(1)
except as set forth in Schedule 1, all Pledged Interests are in certified form,
and, except to the extent registered in the name of Secured Party or its nominee
pursuant to the provisions of this Agreement, are registered in the name of
Pledgor; and

 
 
(2)
the Pledged Interests as to the Borrower constitute at least the percentage of
all the fully diluted issued and outstanding Equity Interests of the Borrower as
set forth in Schedule 1 to this Agreement.

 
(g)
There are no presently existing Future Rights or Proceeds owned by Pledgor.

 
(h)
The Pledged Interests have been duly authorized and validly issued and are fully
paid and nonassessable.

 
(i)
Neither the pledge of the Collateral pursuant to this Agreement nor the
extensions of credit represented by the Obligations violates Regulation T, U or
X of the Board of Governors of the Federal Reserve System.

 
6
Further assurances

--------------------------------------------------------------------------------



(a)
Pledgor agrees that from time to time, at the expense of Pledgor, Pledgor will
promptly execute and deliver all further instruments and documents, and take all
further action that may be necessary or reasonably desirable, or that Secured
Party may request, in order to perfect and protect any security interest granted
or purported to be granted hereby or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any
Collateral.  Without limiting the generality of the foregoing, Pledgor will:

 
 
(1)
at the request of Secured Party, mark conspicuously each of its records
pertaining to the Collateral with a legend, in form and substance reasonably
satisfactory to Secured Party, indicating that such Collateral is subject to the
security interest granted hereby;

 
 
(2)
execute and deliver such instruments or notices, as may be necessary or
reasonably desirable, or as Secured Party may request, in order to perfect and
preserve the first priority security interests granted or purported to be
granted hereby;

 
 
(3)
allow inspection of the Collateral by Secured Party or Persons designated by
Secured Party; and

 
 
(4)
appear in and defend any action or proceeding that may affect Pledgor’s title to
or Secured Party’s security interest in the Collateral.

 
 
7

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(b)
Pledgor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral, consistent with the provisions of this Agreement.  A carbon,
photographic, or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 
(c)
Pledgor will furnish to Secured Party, upon the request of Secured Party:

 
 
(1)
a certificate executed by an authorized officer of Pledgor, and dated as of the
date of delivery to Secured Party, itemizing in such detail as Secured Party may
request, the Collateral which, as of the date of such certificate, has been
delivered to Secured Party by Pledgor pursuant to the provisions of this
Agreement; and

 
 
(2)
such statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as Secured Party may
request.

 
7
Covenants of Pledgor

--------------------------------------------------------------------------------



Pledgor shall:
 
(a)
perform each and every covenant in the Transaction Documents applicable to
Pledgor;

 
(b)
neither change its jurisdiction of organization nor cease to be a Registered
Organisation;

 
(c)
to the extent it may lawfully do so, use its reasonable best efforts to prevent
the Borrower from issuing Future Rights or Proceeds, except for cash dividends
and other distributions to be paid by the Borrower to Pledgor or as otherwise
provided by any Transaction Document; and

 
(d)
upon receipt by Pledgor of any material notice, report, or other communication
from the Borrower or any Holder relating to all or any part of the Collateral,
deliver such notice, report or other communication to Secured Party as soon as
possible, but in no event later than 5 days following the receipt thereof by
Pledgor.

 
8
Secured Party as Pledgor’s Attorney-in-Fact

--------------------------------------------------------------------------------



(a)
Pledgor hereby irrevocably appoints Secured Party as Pledgor’s attorney-in-fact,
with full authority in the place and stead of Pledgor and in the name of
Pledgor, Secured Party or otherwise, from time to time at Secured Party’s
discretion, to take any action and to execute any instrument that Secured Party
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

 
 
(1)
upon the occurrence and during the continuance of a Default, to receive,
indorse, and collect all instruments made payable to Pledgor representing any
dividend, interest payment or other distribution in respect of the Collateral or
any part thereof to the extent permitted hereunder and to give full discharge
for the same and to execute and file governmental notifications and reporting
forms;

 
 
(2)
to enter into any control agreements Secured Party deems necessary pursuant to
Section 3 of this Agreement; or

 
 
(3)
upon the occurrence and during the continuance of a Default, to arrange for the
transfer of the Collateral on the books of the Borrower or any other Person to
the name of Secured Party or to the name of Secured Party’s nominee.

 
 
8

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(b)
In addition to the designation of Secured Party as Pledgor’s attorney-in-fact in
subsection (a), Pledgor hereby irrevocably appoints Secured Party as Pledgor’s
agent and attorney-in-fact to make, execute and deliver any and all documents
and writings which may be necessary or appropriate for approval of, or be
required by, any regulatory authority located in any city, county, state or
country where Pledgor or the Borrower engage in business, in order to transfer
or to more effectively transfer any of the Pledged Interests or otherwise
enforce Secured Party’s rights as provided in this Agreement.

 
9
Remedies upon Default

--------------------------------------------------------------------------------



Upon the occurrence and during the continuance of a Default:
 
(a)
Secured Party may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Code (irrespective
of whether the Code applies to the affected items of Collateral), and Secured
Party may also without notice (except as specified below) sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange, broker’s board or at any of Secured Party’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as Secured Party may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Collateral.  To the maximum extent permitted by applicable law, Secured
Party may be the purchaser of any or all of the Collateral at any such sale and
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply all or any part of the Obligations as a credit on
account of the purchase price of any Collateral payable at such sale.  Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by law) all rights of redemption, stay, or appraisal that it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Pledgor agrees that, to the extent notice of
sale shall be required by law, at least 10 Business Days notice to Pledgor of
the time and place of any public sale or the time after which a private sale is
to be made shall constitute reasonable notification.  Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  To the maximum extent permitted by law, Pledgor hereby waives any
claims against Secured Party arising because the price at which any Collateral
may have been sold at such a private sale was less than the price that might
have been obtained at a public sale, even if Secured Party accepts the first
offer received and does not offer such Collateral to more than one offeree.

 
(b)
Pledgor hereby agrees that any sale or other disposition of the Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies, or other financial institutions in the city and state where Secured
Party is located in disposing of property similar to the Collateral shall be
deemed to be commercially reasonable.

 
 
9

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(c)
Pledgor hereby acknowledges that the sale by Secured Party of any Collateral
pursuant to the terms hereof in compliance with the Securities Act of 1933 as
now in effect or as hereafter amended, or any similar statute hereafter adopted
with similar purpose or effect (Securities Act), as well as applicable ‘Blue
Sky’ or other state securities laws, may require strict limitations as to the
manner in which Secured Party or any subsequent transferee of the Collateral may
dispose thereof.  Pledgor acknowledges and agrees that in order to protect
Secured Party’s interest it may be necessary to sell the Collateral at a price
less than the maximum price attainable if a sale were delayed or were made in
another manner, such as a public offering under the Securities Act.  Pledgor has
no objection to sale in such a manner and agrees that Secured Party shall have
no obligation to obtain the maximum possible price for the Collateral.  Without
limiting the generality of the foregoing, Pledgor agrees that, upon the
occurrence and during the continuation of a Default, Secured Party may, subject
to applicable law, from time to time attempt to sell all or any part of the
Collateral by a private placement, restricting the bidders and prospective
purchasers to those who will represent and agree that they are purchasing for
investment only and not for distribution.  In so doing, Secured Party may
solicit offers to buy the Collateral or any part thereof for cash, from a
limited number of investors reasonably believed by Secured Party to be
institutional investors or other accredited investors who might be interested in
purchasing the Collateral.  If Secured Party shall solicit such offers, then the
acceptance by Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.

 
(d)
If Secured Party shall determine to exercise its right to sell all or any
portion of the Collateral pursuant to this Section, Pledgor agrees that, upon
the request of Secured Party, Pledgor will, at its own expense:

 
 
(1)
use its best efforts to execute and deliver, and cause the Borrower and the
directors, officers and/or managers thereof to execute and deliver, all such
instruments and documents, and to do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of Secured Party, advisable to
register such Collateral under the provisions of the Securities Act, and to
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectuses which, in the opinion of Secured Party, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto;

 
 
(2)
use its best efforts to qualify the Collateral under the state securities laws
or ‘Blue Sky’ laws and to obtain all necessary governmental approvals for the
sale of the Collateral, as requested by Secured Party;

 
 
(3)
cause the Borrower to make available to their respective security holders, as
soon as practicable, an earnings statement which will satisfy the provisions of
Section 11(a) of the Securities Act;

 
 
(4)
execute and deliver, or cause the directors, officers and/or managers of the
Borrower to execute and deliver, to any person, entity or governmental authority
as Secured Party may choose, any and all documents and writings which, in
Secured Party’s reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or the Borrower engage in business, in
order to transfer or to more effectively transfer the Pledged Interests as
provided in this Section 9 or otherwise enforce Secured Party’s rights
hereunder; and

 
 
(5)
do or cause to be done all such other acts and things as may be necessary to
make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law.

 
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.
 
Pledgor expressly waives to the maximum extent permitted by law:
 
 
(6)
any constitutional or other right to a judicial hearing prior to the time
Secured Party disposes of all or any part of the Collateral as provided in this
Section;

 
 
10

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
 
(7)
all rights of redemption, stay, or appraisal that it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted; and

 
 
(8)
except as set forth in subsection (a) of this Section 9, any requirement of
notice, demand, or advertisement for sale.

 
10
Application of proceeds

--------------------------------------------------------------------------------



Upon the occurrence and during the continuance of a Default, any cash held by
the Secured Party as Collateral and all cash Proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral pursuant to the exercise by the Secured Party of
its remedies as a secured creditor as provided in Section 9 shall be applied
from time to time by the Secured Party as provided in the Security Agreement
between the Pledgor and the Secured Party dated on or about the date of this
Agreement.
 
11
Indemnity and expenses

--------------------------------------------------------------------------------



The Pledgor agrees:
 
(a)
to indemnify and hold harmless Secured Party and each of its directors,
officers, employees, agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, attorneys’ fees and expenses) in any way arising out of or
in connection with this Agreement or the Obligations, except to the extent the
same shall arise as a result of the negligence or wilful misconduct of the party
seeking to be indemnified; and

 
(b)
to pay and reimburse Secured Party upon demand for all reasonable costs and
expenses (including, without limitation, attorneys’ fees and expenses) that
Secured Party may incur in connection with:

 
 
(1)
the custody, use or preservation of, or the sale of, collection from or other
realization upon, any of the Collateral, including the reasonable expenses of
re-taking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral;

 
 
(2)
the exercise or enforcement of any rights or remedies granted hereunder, under
the Facility Agreement, or under any of the other Transaction Documents or
otherwise available to it (whether at law, in equity or otherwise); and

 
 
(3)
the failure by Pledgor to perform or observe any of the provisions hereof.

 
(c)
The provisions of this Section 11 shall survive the execution and delivery of
this Agreement, the repayment of any of the Obligations, the termination of the
commitments of Secured Party under the Facility Agreement, and the termination
of this Agreement or any other credit document.

 
12
Duties of Secured Party

--------------------------------------------------------------------------------



The powers conferred on Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose on it any duty to exercise such
powers.  Except as provided in this Agreement and Section 9-207 of the Code,
Secured Party shall have no duty with respect to the Collateral or any
responsibility for taking any necessary steps to preserve rights against any
Persons with respect to any Collateral.
 
 
11

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
13
Choice of law and venue, waiver of jury trial

--------------------------------------------------------------------------------



(a)
THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF).  The Pledgor and
the Secured Party agree that any action or claim arising out of, or any dispute
in connection with, this Agreement, any rights, remedies, obligations, or duties
hereunder, or the performance or enforcement hereof or thereof, may be brought
in the courts of the State of Colorado or any federal court sitting therein and
consents to the non-exclusive jurisdiction of such court and to service of
process in any such suit being made upon the Pledgor by mail at the address
specified for notices in the Facility Agreement.  The Pledgor hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit is brought in an inconvenient court.

 
(b)
PLEDGOR AND SECURED PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  The Pledgor and the Secured Party represent that each has reviewed this
waiver and each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  In the event of litigation, a copy of this
Agreement may be filed as a written consent to a trial by the court.

 
14
Amendments, etc

--------------------------------------------------------------------------------



No amendment or waiver of any provision of this Agreement nor consent to any
departure by Pledgor herefrom shall in any event be effective unless the same
shall be in writing and signed by Secured Party, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of Secured Party to exercise, and no
delay in exercising any right under this Agreement, any other credit document,
or otherwise with respect to any of the Obligations, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this
Agreement, any other credit document, or otherwise with respect to any of the
Obligations preclude any other or further exercise thereof or the exercise of
any other right.  The remedies provided for in this Agreement or otherwise with
respect to any of the Obligations are cumulative and not exclusive of any
remedies provided by law.
 
15
Notices

--------------------------------------------------------------------------------



Except as otherwise expressly provided herein, any notice, order, instruction,
request or other communication required or permitted to be given under this
Agreement shall be in writing and deemed to have been properly given when
delivered in person, or when sent by facsimile transmission or other electronic
means, or upon receipt of notice sent by overnight mail or certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.  Any party may change its
address for notices in the manner set forth above.
 
 
12

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Bullfrog Gold Corp.
897 Quail Run Drive,
Grand Junction, CO 81505
Attn:   David Beling
E-mail:   dave@bullfroggold.com
ty@bullfroggold.com
 
RMB Australia Holdings Limited
Level 13
60 Castlereagh Street
Sydney New South Wales 2000
Australia
Attn:  Gregory Gay
Fax:  +61 2 9256 6291
E-mail:  greg.gay@rmb.com.au
RMB Resources Inc.
3500 S Wadswoth Blvd
Suite 405
Lakewood Colorado 80235
United States of America
Attn:   Rick Winters
Fax:  +1 303 986 5135
E-mail:  rick.winters@rmbresources.com



 
16
Continuing security interest

--------------------------------------------------------------------------------



(a)
This Agreement shall create a continuing security interest in the Collateral and
shall:

 
 
(1)
remain in full force and effect until the indefeasible payment in full of the
Obligations, including the cash collateralization, expiration, or cancellation
of all Obligations, if any, consisting of letters of credit, and the full and
final termination of any commitment to extend any financial accommodations under
the Facility Agreement and the other Transaction Documents;

 
 
(2)
be binding upon Pledgor and its successors and assigns; and

 
 
(3)
inure to the benefit of Secured Party and its successors, transferees, and
assigns.

 
(b)
Subject to Section 16(c), at the written request of the Pledgor, the Secured
Party must discharge and terminate the security interest created under this
Agreement if the Obligations have been indefeasibly paid in full and no
Obligations are owing, whether actually, contingently or prospectively.

 
(c)
The Secured Party is not obliged to discharge and terminate the security
interest created under this Agreement under Section 16(b) if the Secured Party
is of the opinion that it is reasonably foreseeable that any Obligations could
be owing in the future.

 
(d)
If the Secured Party is obliged to discharge and terminate the security interest
created under this Agreement in accordance with Sections 16(b) and 16(c) then:

 
 
(1)
The Secured Party must, at the Pledgor’s expense, execute and deliver to the
Pledgor such documents as the Pledgor shall reasonably request to evidence such
discharge and termination and shall return possession of the Pledged Interests
to the Pledgor; and

 
 
(2)
Such documents shall be prepared by the Pledgor and shall be in form and
substance reasonably satisfactory to the Secured Party.

 
 
13

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
(e)
Despite this Section 16 and any discharge or termination of the security
interest created under this Agreement, nothing in this Agreement or any
discharge or termination affects any indemnity or other obligation under this
Agreement or under any other Transaction Document that is expressed to survive
termination.

 
17
Security interest absolute

--------------------------------------------------------------------------------



To the maximum extent permitted by law, all rights of Secured Party, all
security interests hereunder, and all obligations of Pledgor hereunder, shall be
absolute and unconditional irrespective of:
 
(a)
any lack of validity or enforceability of any of the Obligations or any other
agreement or instrument relating thereto, including any of the Transaction
Documents;

 
(b)
any change in the time, manner, or place of payment of, or in any other term of,
all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any of the Transaction Documents, or any other
agreement or instrument relating thereto;

 
(c)
any exchange, release, or non-perfection of any other collateral, or any release
or amendment or waiver of or consent to departure from any guaranty for all or
any of the Obligations; or

 
(d)
any other circumstances that might otherwise constitute a defense available to,
or a discharge of, Pledgor.

 
18
Headings

--------------------------------------------------------------------------------



Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.
 
19
Severability

--------------------------------------------------------------------------------



In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.
 
20
Counterparts

--------------------------------------------------------------------------------



This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement dated as of the date first shown above.
 
 
14

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
21
Waiver of Marshalling

--------------------------------------------------------------------------------



Each of Pledgor and Secured Party acknowledges and agrees that in exercising any
rights under or with respect to the Collateral:
 
(a)
Secured Party is under no obligation to marshal any Collateral;

 
(b)
may, in its absolute discretion, realize upon the Collateral in any order and in
any manner it so elects; and

 
(c)
may, in its absolute discretion, apply the proceeds of any or all of the
Collateral to the Obligations in any order and in any manner it so
elects.  Pledgor and Secured Party waive any right to require the marshalling of
any of the Collateral.

 


 
 
15

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Schedule 1 - Pledged Interests

--------------------------------------------------------------------------------



 
Full Name of Borrower
 
Jurisdiction of
Organization
Type of
Interest
Number of
Shares/Units
(if applicable)
Certificate
Number(s)
(if any)
Percentage of
Outstanding
Interests in the Borrower
Standard Gold Corp.
Nevada
Common stock
14,357,135
1
100%



 
 
16

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Signing page
 
Executed as an agreement

--------------------------------------------------------------------------------



 

 
Pledgor
         
Signed for
Bullfrog Gold Corp.
by its authorised signatories
   
sign here ►
/s/ David Beling
   
David Beling, President and CEO
       
sign here ►
/s/ Ty Minnick
   
Ty Minnick, VP Finance & Admin
   



 


 
 
17

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 

 
Secured Party
     
Signed for
RMB Australia Holdings Limited
by its authorized officers
   
sign here ►
/s/ Gregory Gay
   
Director
       
print name
Gregory Gay
         
in the presence of
       
sign here ►
/s/ James Bennett
   
Secretary
       
print name
James Bennett
   

 
 

 
Secured Party
     
Signed for
RMB Resources Inc.
   
sign here ►
/s/ Richard A Winters
   
President
       
print name
Richard A Winters
         
in the presence of
       
sign here ►
     
Witness
       
print name
     

 
 
18

--------------------------------------------------------------------------------

 
[hsfsmall.jpg]
 
Attachment 1
 
Indorsement Certificate – Bullfrog Gold Corp.

--------------------------------------------------------------------------------



FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
RMB AUSTRALIA HOLDINGS LIMITED, 14,357,135 shares of the Common Stock or other
securities of STANDARD GOLD CORP. (Borrower) standing in the undersigned’s name
on the books of the Borrower represented by Certificate (No(s), ___1_________),
and does hereby irrevocably constitute and appoint RMB AUSTRALIA HOLDINGS
LIMITED, as the undersigned’s attorney-in-fact to transfer the said stock or
other securities on the books of the Borrower with full power of substitution in
the premises.
 
 

 
Date: December 10, 2012.
     
Signed for
Bullfrog Gold Corp.
by its authorised signatories
   
sign here ►
/s/ David Beling
   
[Insert signatory and title]
       
sign here ►
/s/ Ty Minnick
   
[Insert signatory and title]
 



 
19
